Case 16-10284-KJC         Doc 150-1        Filed 05/25/16         Page 1 of 68

 

Exhibit 10.1

EXHIBIT A

 



--------------------------------------------------------------------------------

Case 16-10284-KJC    Doc 150-1    Filed 05/25/16    Page 2 of 68

 

SENIOR SECURED SUPER-PRIORITY

POST-PETITION PROMISSORY NOTE

 

Original Principal Amount: U.S. $3,000,000    May [    ], 2016   

For value received, David W. Carickhoff (the “Chapter 11 Trustee”), solely in
his capacity as chapter 11 trustee for the estate (the “Estate”) of Wave
Systems, Inc. (the “Debtor”), promises to pay to the order of ESW Capital, LLC.,
a Delaware limited liability company (the “Post-Petition Lender”), the lesser of
(a) $3,000,000 (the “Stated Principal Amount”) or (b) the amount of advances
from time to time outstanding hereunder together with interest and other amounts
as provided herein.

WHEREAS, on February 1, 2016 (the “Petition Date”), the Debtor filed with the
United States Bankruptcy Court for the District of Delaware (the “Bankruptcy
Court”) a voluntary petition for relief (the “Chapter 7 Case”) under chapter 7
of title 11 of the United States Code (the “Bankruptcy Code”);

WHEREAS, on or about February 1, 2016, David W. Carickhoff was appointed as the
chapter 7 trustee (in such capacity, the “Chapter 7 Trustee”).

WHEREAS, on April 4, 2016, ESW Capital, LLC (the “ESW”) submitted its bid
(Docket No. 110-1 (Exhibit A)) (as amended, supplemented or otherwise modified,
the “ESW Bid”);

WHEREAS, pursuant to the ESW Bid, the Chapter 7 Case would be converted to a
case under Chapter 11 of the Bankruptcy Code and ESW would provide post-petition
financing to the Chapter 11 Trustee on behalf of the Estate;

WHEREAS, on April 12, 2016, the Chapter 7 Trustee declared the bid of Chime Inc.
to be the successful bid for the wave.com Domain Name, and the ESW Bid to be the
successful bid to sponsor a plan of reorganization (Docket No. 90);

WHEREAS, on April 14, 2016, the Court entered the Order Pursuant to U.S.C. §§
105(a) and 363, and Federal Rules of Bankruptcy Procedure 2002, 6004, 6006 and
9014 (I) Approving the Sale of Certain of the Debtor’s Assets; (II) Authorizing
Consummation of the Transaction Contemplated Therein; and (III) Granting Related
Relief (Docket No. 98) (the “Chime Sale Order”) and pursuant to the Chime Sale
Order, the Estate received proceeds in the amount of $420,000 (the “Chime
Proceeds”);

WHEREAS, on April 29, 2016, the Court entered an order approving the ESW Bid as
the Successful Bid to sponsor a plan of reorganization (Docket No. 110) (the
“Bid Approval Order”);

WHEREAS, the final terms of the ESW Bid are attached to the Bid Approval Order;

WHEREAS, May 16, 2016, the Court entered an order (Docket No. 118) converting
the Chapter 7 Case into a case under Chapter 11 of the Bankruptcy Code (the
“Chapter 11 Case”) and directing the appointment of a chapter 11 trustee;

 

- 1 -



--------------------------------------------------------------------------------

Case 16-10284-KJC    Doc 150-1    Filed 05/25/16    Page 3 of 68

 

WHEREAS, on May 20, 2016, the United States Trustee appointed David W.
Carickhoff as chapter 11 trustee of the Debtor’s Estate;

WHEREAS, the Post-Petition Lender is committing hereby to provide post-petition
financing (the “Post-Petition Financing”) in an amount necessary to fund both
the Debtor’s operations and the administrative costs of the Chapter 11 Case as
set forth on an agreed-upon budget submitted by the Chapter 11 Trustee and
acceptable to Post-Petition Lender, in an amount not more than the Stated
Principal Amount, upon the terms and conditions set forth herein;

WHEREAS, the Chapter 11 Trustee requires financing in an amount necessary to
fund the Debtor’s normal business operations, the administrative costs of the
Chapter 11 Case and pursuit of a confirmed plan of reorganization;

WHEREAS, the Chapter 11 Trustee, on behalf of the Estate, has requested that the
Post-Petition Lender provide a secured multiple draw term loan credit facility
of up to $3,000,000 (the “Post-Petition Facility”) to fund the day-to-day
operating working capital needs and chapter 11 administrative costs of the
Chapter 11 Case and the Post-Petition Lender is willing to extend such financing
to the Chapter 11 Trustee, on behalf of the Estate, on the terms and subject to
the conditions set forth herein; and

NOW, THEREFORE, the Chapter 11 Trustee, on behalf of the Estate, has made this
Post-Petition Promissory Note (this “Post-Petition Note”) in favor of the
Post-Petition Lender to evidence the Post-Petition Facility and pursuant to the
Interim Financing Order Pursuant to Sections 105, 361, 362, 363(c), 364(c)(1),
364(c)(2), 364(d)(1), 364(e) and 507 of the Bankruptcy Code I) Authorizing
Chapter 11 Trustee To (A) Obtain Post-Petition Secured Financing from ESW
Capital, LLC; (B) Utilize Cash Collateral; And (C) Pay Certain Related Fees And
Charges; and (II) Scheduling a Final Hearing [Docket No. TBD] (as amended, and
including any subsequently entered final financing order, the “Post-Petition
Financing Order”). Capitalized terms not otherwise defined herein have the
meanings given thereto in the Post-Petition Financing Order.

1. Advances; Increase in Principal Amount.

(a) Subject to the terms and conditions set forth in this Post-Petition Note,
the Post-Petition Lender shall make advances to the Chapter 11 Trustee as
follows (each individually a “Loan” and collectively, the “Loans”):

(i) on the first business day after entry of the Interim Post-Petition Financing
Order (the “Initial Loan”), an amount equal to (A) $100,000 plus (B) the
estimated “Disbursements” set forth in the Budget less (X) any actual cash on
hand as of the Funding Date, as set forth in week one of the cash forecast
attached hereto as Exhibit A (as may be modified from time to time by the
Chapter 11 Trustee with the consent of the Post-Petition Lender in its sole
discretion, the “Post-Petition Budget”); and

(ii) on every Monday beginning the Monday after the Initial Loan (unless such
date is not a business day at which point funding shall occur on the next
succeeding business day) (each, a “Funding Date”) an amount equal to (A)
$100,000 plus (B) the estimated “Disbursements” for such week in the Budget less
(X) any actual cash on hand as of the Funding Date and (Y) any actual receipts
by the Estate for the week prior to the Funding Date.

 

- 2 -



--------------------------------------------------------------------------------

Case 16-10284-KJC    Doc 150-1    Filed 05/25/16    Page 4 of 68

 

(b) Except with respect to the Initial Loan, which shall be automatically funded
by the Post-Petition Lender on the first business day after entry of the Interim
Post-Petition Financing Order, by noon prevailing eastern time on the business
day immediately prior to a Funding Date, the Chapter 11 Trustee shall give the
Post-Petition Lender written notice of its request for a Loan and shall specify
the Funding Date (which must be the immediately subsequent business day) and the
amount of the requested Loan (a “Borrowing Notice”). The Borrowing Notice shall
include (a) a calculation of the requested Loan amount including reasonable
detail regarding the cash on hand included in the calculation and the projected
Disbursements for the weekly borrowing period, (b) an updated Post-Petition
Budget including actuals for prior periods, and (c) a calculation of any
variance from the Budget. The Borrowing Notice shall also be accompanied by a
comparison of actual weekly receipts to those set forth in the Post-Petition
Budget. The obligation of Post-Petition Lender to fund is subject to compliance
with the terms and conditions of this Post-Petition Note and the Post-Petition
Financing Order. The Post-Petition Lender shall make each properly authorized
Loan in immediately available funds by wire transfer to an account designated by
the Chapter 11 Trustee, as soon as practicable, but in no event later than the
noon prevailing eastern time on the applicable Funding Date.

(i) The final Borrowing Notice (the “Final Borrowing Notice”) shall include the
amount of accrued fees estimated to be due and owing to the Estate
Professionals, pursuant to further order from the Court, including such allowed
fees to be paid after the consummation of the ESW Asset Sale or the Effective
Date of the ESW Plan. Such accrued amounts may not exceed amounts budgeted under
the Budget for each respective Estate Professional. The Post-Petition Lender
will fund the amounts sought under the Final Borrowing Notice from the
Post-Petition Loans. Such amounts shall be held by the Estate, or subsequently,
a distribution agent, in a segregated account, payable only upon further fee
order from the Court. To the extent such amounts are not disbursed pursuant to
orders of the Court, such amounts shall be returned to the Post-Petition Lender.

(c) The Post-Petition Lender shall not be obligated to make any Loan (including
the initial Loan hereunder), or to take, fulfill, or perform any other action
hereunder, unless the following conditions are satisfied as of the making of
such Loan, in Post-Petition Lender’s reasonable discretion, or waived in writing
by Post-Petition Lender in its sole discretion:

(i) This Post-Petition Note, together with any additional agreements, documents,
instruments and certificates executed, the ESW Bid (as defined below) and any
orders in connection therewith, or otherwise delivered in connection therewith
by the Chapter 11 Trustee on behalf of the Estate (collectively, the
“Post-Petition Documents”) shall have been executed or entered, as applicable,
and delivered, if applicable, to Post-Petition Lender in form and substance
acceptable to Post-Petition Lender and shall be in full, force and effect.

(ii) The consummation of the transactions contemplated hereby or entered into in
contemplation hereof shall not contravene, violate or conflict with, nor involve
the Post-Petition Lender in a violation of applicable law or regulation.

(iii) The applicable Budget shall have been approved in writing by the
Post-Petition Lender.

(iv) All consents, authorizations and filings, if any, required in connection
with the execution, delivery and performance by the Chapter 11 Trustee, and the
validity and enforceability against the Estate, of the Post-Petition Note, shall
have been obtained or made, and such consents, authorizations and filings shall
be in full force and effect.

 

- 3 -



--------------------------------------------------------------------------------

Case 16-10284-KJC    Doc 150-1    Filed 05/25/16    Page 5 of 68

 

(v) Prior to the making of the initial Loan, the Post-Petition Lender shall have
received a schedule describing all insurance maintained by the Chapter 11
Trustee and a loss payee endorsement with respect thereto and for any subsequent
Loan such insurance shall be in full force and effect.

(vi) The Post-Petition Lender shall have received a copy of the applicable
Post-Petition Financing Order, and such Post-Petition Financing Order shall have
been entered by the Bankruptcy Court in form and substance acceptable to the
Post-Petition Lender in its sole discretion, and shall be in full force and
effect and shall not have been vacated, stayed, reversed, modified or amended.

(vii) No event shall have occurred and be continuing, or would result from the
Loan requested thereby, which, with the giving of notice or the passage of time
or both, would constitute an Event of Default and no Event of Default shall be
continuing.

(viii) The Chapter 11 Trustee shall have timely delivered a Borrowing Notice
related to such Loan, which was in form and substance satisfactory to the
Post-Petition Lender and consistent with the Budget.

(ix) The aggregate principal and amount of all Post-Petition Loans extended
shall not exceed the Stated Principal Amount.

(x) All information, approvals, documents or other instruments as Post-Petition
Lender may reasonably request shall have been received by Post-Petition Lender,
and is customary for post-petition lenders or plan sponsors to request.

2. Interest: Payments.

(a) The Loans shall bear interest on the unpaid principal amount thereof plus
all obligations owing to, and rights of, the Lender pursuant to the
Post-Petition Note, including without limitation, all interest, fees, and costs
accruing thereon (collectively, the “Post-Petition Obligations”) from the date
hereof (the “Effective Date”) to and including the Maturity Date (defined
below), at a fixed rate per annum equal to nine percent (9%), calculated on the
basis of a 360-day year for the actual number of days elapsed.

(b) Accrued, unpaid interest on the Loans shall be compounded on the last day of
each calendar month. After the Maturity Date and/or after the occurrence and
during the continuance of an Event of Default (defined below), the Post-Petition
Obligations shall bear interest at a rate equal to the interest rate set forth
in subsection 2(a) above plus two percent (2%) per annum, calculated on the
basis of a 360-day year for the actual number of days elapsed (the “Default
Rate”).

(c) Interest shall be payable, in cash, upon prepayment of any portion of the
Post-Petition Obligations, on the Maturity Date, and upon payment in full of the
Loan.

(d) Notwithstanding anything to the contrary set forth in this Section 2, if a
court of competent jurisdiction determines in a Final Financing Order that the
rate of interest payable hereunder exceeds the highest rate of interest
permissible under law (the “Maximum Lawful Rate”), then so long as the Maximum
Lawful Rate would be so exceeded, the rate of interest payable hereunder shall
be equal to the Maximum Lawful Rate.

 

- 4 -



--------------------------------------------------------------------------------

Case 16-10284-KJC    Doc 150-1    Filed 05/25/16    Page 6 of 68

 

(f) Except as otherwise set forth herein or in the Post-Petition Financing
Order, or as otherwise contemplated by the terms of the ESW Bid, the
Post-Petition Obligations shall be due and payable on the earlier to occur of
(i) the date a plan of reorganization goes effective; (ii) September 30, 2016;
(iii) upon acceleration of the Post-Petition Note pursuant to the terms hereof;
and (iv) the Termination Date (the “Maturity Date”). On the Maturity Date, the
Post-Petition Lender’s obligation to provide Loans shall terminate.

(g) This Note may be prepaid in whole or in part at any time without penalty or
premium. The Post-Petition Lender may apply any such prepayments and any
payments made hereunder in any order of priority determined by the Post-Petition
Lender in its exclusive judgment.

3. Covenants Unless otherwise agreed to by the Post-Petition Lender in writing,
the Chapter 11 Trustee, on behalf of the Estate, covenants and agrees that he
will:

(a) Use the proceeds of the Loans solely for operating working capital purposes
and chapter 11 administrative costs in the amounts and otherwise in accordance
with and for the purposes provided for in the Budget. Notwithstanding the then
applicable Budget, the Chapter 11 Trustee may exceed the budgeted amount for any
line item (other than professional fees) during any weekly budget period by 10%
(the “Permitted Variance”) excluding any timing difference resulting from the
roll-forward of budgeted expenses from previously weekly periods that were
unpaid and which may rolled forward to subsequent periods; provided, that (i)
the total amount of the Post-Petition Loans do not exceed the Stated Principal
Amount, (ii) none of the proceeds of the Post-Petition Loans shall be used by
any party-in-interest to take any action or to otherwise assert any claims or
causes of action against the Post-Petition Lender in any capacity (except for
the purposes of enforcement of the ESW Bid, the Bid Approval Order, the
Post-Petition Financing Order or this Note), and (iii) the Permitted Variance
shall not apply to the line items related to professional fees for any
party-in-interest.

(b) Keep proper books of record and account in which full, true and correct
entries are made of all dealings and transactions in relation to its business
and property and all legal requirements; and, upon the reasonable request of the
Post-Petition Lender, provide copies of, or access to, its books and records,
and to discuss the business, operations, assets and financial and other
condition of the Debtor with officers and employees thereof and with their
independent certified public accountants.

(c) Promptly give written notice to the Post-Petition Lender: (i) of the
occurrence of any Default or Event of Default; (ii) of any (A) default or event
of default under any instrument or other material agreement, guarantee or
document of the Chapter 11 Trustee or the Debtor or (B) litigation,
investigation or proceeding which may exist at any time between the Chapter 11
Trustee or the Debtor and any governmental authority; and (iii) of the
commencement of any litigation or proceeding against the Debtor and/or the
Estate for acts occurring after the Petition Date (A) in which more than $50,000
of the amount claimed is not covered by insurance or (B) in which injunctive or
similar relief is sought.

(d) Use the proceeds of the Loans solely for the purposes permitted by this
Post-Petition Note.

 

- 5 -



--------------------------------------------------------------------------------

Case 16-10284-KJC    Doc 150-1    Filed 05/25/16    Page 7 of 68

 

(e) At all times, cause all of the Collateral (defined below) to be subject to a
first priority perfected security interest in favor of the Post-Petition Lender
in accordance with the Post-Petition Financing Order, subject only to the Carve
Out and the Permitted Liens.

(f) Promptly, from time to time, deliver such other information regarding the
operations, business affairs and financial condition of the Debtor and the
Estate as the Post-Petition Lender may request.

(g) If reasonably practicable, at least two (2) business days prior to the date
when the Chapter 11 Trustee intends to file any such pleading, motion or other
document (and, if not reasonably practicable, as soon as reasonably
practicable), provide copies of all material pleadings, motions, applications,
judicial information, financial information and other documents to be filed by
the Chapter 11 Trustee in the Chapter 11 Case which may impact the Post-Petition
Lender or the Post-Petition Facility.

(h) Promptly execute and deliver such documents, instruments and agreements, and
take or cause to be taken such acts and actions, as the Lender may reasonably
request from time to time to carry out the intent of this Post-Petition Note and
the Post-Petition Financing Order.

(i) Not create, incur, assume or suffer to exist any indebtedness other than (i)
indebtedness outstanding on the Effective Date; (ii) indebtedness in connection
with the Loans; (iii) indebtedness in respect of fees and expenses owed to
professionals retained by the Estate or any official committee in the Chapter 11
Case up to the amounts set forth in the Budget; and (vi) subject in all respects
to the Budget, any ordinary course unsecured indebtedness of the Estate of the
type ordinarily incurred in connection with a chapter 11 bankruptcy case.

(j) Not create, incur, assume or suffer to exist any lien upon any of its
assets, whether now owned or hereafter acquired, except for liens that are
permitted by the Post-Petition Financing Order.

(k) Not enter into any merger or consolidation or amalgamation or other change
of control transaction or engage in any type of business other than of the same
general type now conducted by it.

(l) Not convey, sell, lease, assign, transfer or otherwise dispose of any assets
or property (including, without limitation, tax benefits), other than the sale
of inventory or the licensing of intellectual property in the ordinary course of
business.

(m) Not make any advance, investment, acquisition, loan, extension of credit or
capital contribution to, in or for the benefit of any person.

(n) Subject in all respects to the Budget, not enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of property
or the rendering of any service, with any affiliate.

(o) Not incur or apply to the Bankruptcy Court for authority to incur, or suffer
to exist, any indebtedness having the priority afforded by section 364(c) or (d)
of the Bankruptcy Code (including any superpriority claims) other than the
financing provided for under this Post-Petition Note, unless the Obligations
hereunder are to be irrevocably paid in full, in cash with the proceeds thereof.

 

- 6 -



--------------------------------------------------------------------------------

Case 16-10284-KJC    Doc 150-1    Filed 05/25/16    Page 8 of 68

 

(p) Not limit, affect or modify, or apply to the Bankruptcy Court to limit,
affect or modify any of the rights of the Post-Petition Lender with respect to
the Post-Petition Obligations, including rights with respect to Post-Petition
Collateral and the priority thereof.

(q) Except for the Carve Out, not incur, create, assume, suffer or permit any
claim to exist or apply to the Bankruptcy Court for the authority to incur,
create, assume, suffer or permit any claim to exist against the Estate or any of
its assets which is to be pari passu with, or senior to, the Post-Petition
Obligations, unless the Post-Petition Obligations are being irrevocably repaid
in full, in cash with the proceeds thereof.

4. Event of Default.

(a) Event of Default. Each of the following events shall constitute an “Event of
Default”:

 

  (i) The Chapter 11 Trustee, on behalf of the Estate (A) fails to pay any
payment (whether principal, interest, or otherwise) when such amount becomes due
and payable under the Post-Petition Note or (B) defaults in the due performance
or observance of any other term, covenant, or agreement contained in the
Post-Petition Note (and, if such default is capable of being remedied, it has
not been remedied within the cure period set forth in the Post-Petition Note or,
if no such cure period is provided, it has not been remedied to the reasonable
satisfaction of the Post-Petition Lender five (5) business days following the
occurrence of such event of default);

 

  (ii) any representation, warranty, or statement made by the Chapter 11
Trustee, on behalf of the Estate, herein or in the Post-Petition Note or in any
certificate delivered in connection with the Post-Petition Note shall prove to
be untrue in any material respect on the date on which made or deemed made;;

 

  (iii) the security interest granted to the Post-Petition Lender shall cease to
be in full force and effect, or shall cease to create a perfected security
interest in, and lien on, the Post-Petition Collateral purported to be created
thereby;

 

  (iv) the Post-Petition Note is, or becomes, invalid or ineffective or
unenforceable against the Estate, in whole or in part, or Chapter 11 Trustee so
asserts or at any time denies the liability or the Post-Petition Obligations
under the Post-Petition Note;

 

  (v) the Bankruptcy Court shall enter an order dismissing the Chapter 11 Case
or converting it to a case under chapter 7 or any other chapter of the
Bankruptcy Code, or appointing a responsible officer other than the Chapter 11
Trustee, or appointing an examiner with enlarged powers relating to the
operation of Debtor’s business (beyond those set forth in sections 1106(a)(3) or
(4) of the Bankruptcy Code) under section 1106(b) of the Bankruptcy Code, in
each case, without the consent of the Post-Petition Lender;

 

- 7 -



--------------------------------------------------------------------------------

Case 16-10284-KJC    Doc 150-1    Filed 05/25/16    Page 9 of 68

 

  (vi) the Bankruptcy Court shall enter an order granting relief from the
automatic stay applicable under section 362 of the Bankruptcy Code authorizing
an action by a lienholder (other the Post-Petition Lender) on assets of the
Debtor and/or the Estate, that the lienholder has a lien on, having an aggregate
value in excess of $50,000;

 

  (vii) the Chapter 11 Trustee shall seek to, or shall support any other
person’s motion to, disallow in whole or in part the Post-Petition Obligations
or to challenge the validity, priority, or enforceability of the Post-Petition
Lender’s liens and superpriority claims hereunder;

 

  (viii) a Post-Petition Financing Order shall be entered in form and substance
that is not acceptable to the Post-Petition Lender in its sole discretion or,
from and after the date of entry thereof, any Post-Petition Financing Order
shall cease to be in full force and effect or shall have been vacated, stayed,
reversed, modified or amended (or the Chapter 11 Trustee, on behalf of the
Estate shall take any step to accomplish any of the foregoing) without the
consent of the Post-Petition Lender;

 

  (ix) the Chapter 11 Trustee, on behalf of the Estate, shall make any payments
on any indebtedness which arose before the Petition Date other than as provided
in the Budget or otherwise consented to by the Post-Petition Lender;

 

  (x) the Chapter 11 Trustee, on behalf of the Estate, shall be in breach or
shall fail to comply with the terms of the Interim Financing Order or the ESW
Bid, in any material respect;

 

  (xi) the failure to obtain Orders from the Bankruptcy Court, acceptable in
form and substance to the Post-Petition Lender, (a) approving the Disclosure
Statement (as defined in the ESW Bid) on or before July 15, 2016 (or such later
date to which Post-Petition Lender shall agree in writing), or (b) confirming
the ESW Plan by August 30, 2016 (or such later date to which Post-Petition
Lender shall agree in writing), subject only to the Bankruptcy Court’s docket;

 

  (xii) the occurrence of the Maturity Date;

 

  (xiii) the Interim Financing Order is stayed, reversed, vacated, amended or
otherwise modified in any respect without the prior written consent of the
Post-Petition Lender (which consent may be withheld in its sole discretion);

 

  (xiv)

one or more judgments or decrees shall be entered against the Estate involving
in the aggregate a post-Petition Date liability (not paid or fully

 

- 8 -



--------------------------------------------------------------------------------

Case 16-10284-KJC    Doc 150-1    Filed 05/25/16    Page 10 of 68

 

  covered by insurance or otherwise considered permitted Indebtedness) of
$50,000 or more, and all such judgments or decrees shall not have been vacated,
discharged, stayed or bonded pending appeal within the time required by the
terms of such judgment;

 

  (xv) the Post-Petition Note or any other Post-Petition Document shall cease,
for any reason, to be in full force and effect or the Chapter 11 Trustee, on
behalf of the Estate, shall so assert in writing, or any such document shall
cease to be effective to grant a perfected lien on any material item of
Post-Petition Collateral described therein with the priority purported to be
created thereby;

 

  (xvi) the Chapter 11 Trustee, on behalf of the Estate, shall fail to provide
all information, approvals, documents or other instruments as Post-Petition
Lender may reasonably request, and is customary for post-petition lenders or
plan sponsors to request;

 

  (xvii) a plan of reorganization, liquidating plan or disclosure statement
shall be filed by the Chapter 11 Trustee, on behalf of the Estate, that is
inconsistent with the terms of the ESW Bid;

 

  (xviii) an application or motion shall be filed by the Chapter 11 Trustee, on
behalf of the Estate, for the approval of post-petition financing from any party
other than ESW, including financing that provides for super-priority claims or
priming liens on any of ESW’s collateral without ESW’s consent in writing in its
sole and absolute discretion; or

 

  (xix) the Bankruptcy Court’s confirmation of a competing plan to that of
ESW’s, or approval of any transaction for the sale or disposition of any of the
Debtor’s assets other than that to ESW.

(b) Upon written notice by the Post-Petition Lender of the occurrence of an
Event of Default under subparagraphs (4)(a)(i)-(xvi), above, and upon entry of
the Supplemental Sale Order, ESW and the Chapter 11 Trustee shall consummate the
ESW Asset Sale (as defined in the Bid Approval Order) pursuant to the ESW Asset
Sale Process (as defined in the Bid Approval Order).3 Upon the closing of the
ESW Asset Sale, repayment of any and all outstanding Post-Petition Obligations
(and any obligation of the Trustee or his successor or the Estate therefore) and
all Post-Petition Liens (as defined below) and Superpriority Claims shall be
waived and released. The Post-Petition Lender shall continue to fund the
Debtor’s operations, pursuant to the Budget, through the closing of the ESW
Asset Sale.4

 

3  In the event of the occurrence of the ESW Asset Sale Process, then upon entry
of a Supplemental Sale Order (which shall be reasonably satisfactory in form and
substance to ESW and the Trustee or his successor) (as defined in the Bid
Approval Order), after notice and a hearing, the Enhanced Deposit (as defined in
the Bid Approval Order) shall be released from the Chapter 11 Trustee bank
account to the Chapter 11 Trustee or his successor for the benefit of the
Debtor’s Estate in payment of the purchase price for the ESW Asset Sale, and
repayment of any and all then-outstanding Post-Petition Obligations shall be
waived and released.

4  To the extent an event occurs which may be an Event of Default, but
Post-Petition Lender does not provide notice, the Chapter 11 Trustee will
continue with the restructuring process.

 

- 9 -



--------------------------------------------------------------------------------

Case 16-10284-KJC    Doc 150-1    Filed 05/25/16    Page 11 of 68

 

(c) Upon the occurrence of an Event of Default under subparagraphs (4)(a)(xvii),
(xviii) or (xix), above and after ten (10) days’ written notice by the
Post-Petition Lender to the Notice Parties (the “Default Notice Period”), the
automatic stay shall terminate, and the Post-Petition Lender shall be permitted
to exercise any remedies permitted by law, including any of the following
actions, unless the Court determines during the Default Notice Period that an
Event of Default has not occurred:

 

  (i) declare all or any portion of the outstanding Post-Petition Obligations
due and payable, whereupon the same shall become, forthwith due and payable
without presentment, demand, protest or notice of any kind, all of which are
hereby waived by the Chapter 11 Trustee, on behalf of the Estate;

 

  (ii) enforce all liens and security interests in the Post-Petition Collateral;

 

  (iii) institute proceedings to enforce payment of such Post-Petition
Obligations;

 

  (iv) terminate the obligation of the Post-Petition Lender to make Loans; and

 

  (v) exercise any other remedies and take any other actions available to it at
law, in equity, under the Post-Petition Note, the Bankruptcy Code, other
applicable law or pursuant to this Post-Petition Financing Order.

provided however that the Post-Petition Lender shall continue to fund the
Debtor’s operations, pursuant to the Budget, through the Default Notice Period.

(d) Subject to paragraph 4(c) above, if any Event of Default under subparagraphs
4(a)(xvii), (xviii) or (xix) shall occur and be continuing, the Post-Petition
Lender may exercise in addition to all other rights and remedies granted to it
in this Post-Petition Note and the Post-Petition Financing Order, all rights and
remedies of a secured party under the UCC (as defined below) or other applicable
law. Without limiting the generality of the foregoing, the Chapter 11 Trustee,
on behalf of the Estate expressly agrees that in any such event the
Post-Petition Lender, without demand of performance or other demand,
advertisement or notice of any kind (except the notice required by the
Post-Petition Financing Order or the notice specified below of time and place of
public or private sale) to or upon the Chapter 11 Trustee, on behalf of the
Estate, or any other person (all and each of which demands, advertisements
and/or notices (except the notice required by the Post-Petition Financing Order
or the notice specified below of time and place of public or private sale) are
hereby expressly waived to the maximum extent permitted by the UCC and other
applicable law), may forthwith collect, receive, appropriate and realize upon
the Collateral, or any part thereof, and/or may forthwith sell, lease, assign,
give an option or options to purchase, or sell or otherwise dispose of and
deliver said Collateral (or contract to do

 

- 10 -



--------------------------------------------------------------------------------

Case 16-10284-KJC    Doc 150-1    Filed 05/25/16    Page 12 of 68

 

so), or any part thereof, in one or more parcels at public or private sale or
sales, at any exchange or broker’s board or at any of the Post-Petition Lender’s
offices or elsewhere at such prices as it may deem best, for cash or on credit
or for future delivery without assumption of any credit risk. The Post-Petition
Lender shall have the right upon any such public sale or sales to purchase for
cash or by credit bidding all or a part of the Obligations the whole or any part
of said Collateral so sold, free of any right or equity of redemption, which
equity of redemption the Chapter 11 Trustee, on behalf of the Estate, hereby
releases. The Chapter 11 Trustee, on behalf of the Estate further agrees, at the
Post-Petition Lender’s request, to assemble the Collateral constituting movable
tangible personal property make it available to the Post-Petition Lender at
places which the Post-Petition Lender shall reasonably select. The Post-Petition
Lender shall apply the proceeds of any such collection, recovery, receipt,
appropriation, realization or sale to the Post-Petition Obligations in the order
reasonably deemed appropriate by the Post-Petition Lender, the Estate remaining
liable for any deficiency remaining unpaid after such application, and only
after so paying over such net proceeds and after the payment by the Lender of
any other amount required by any provision of law, including section 9-504(1)(c)
of the UCC, shall the Post-Petition Lender account for and pay over the surplus,
if any, to the Chapter 11 Trustee, on behalf of the Estate. To the maximum
extent permitted by applicable law, the Chapter 11 Trustee, on behalf of the
Estate, waives all claims, damages, and demands against the Post-Petition Lender
arising out of the repossession, retention or sale of the Post-Petition
Collateral except such as arise out of the gross negligence or willful
misconduct of the Post-Petition Lender. The Chapter 11 Trustee, on behalf of the
Estate, agrees that the Post-Petition Lender need not give more than five (5)
days’ notice to the Chapter 11 Trustee (which notification may run concurrently
with any notice require when the Post-Petition Financing Order) shall be deemed
given when mailed, electronically delivered or delivered on an overnight basis,
postage prepaid, addressed to the Chapter 11 Trustee at the address set forth
below) of the time and place of any public sale or of the time after which a
private sale may take place and that such notice is reasonable notification of
such matters. The Estate shall remain liable for any deficiency if the proceeds
of any sale or disposition of the Post-Petition Collateral are insufficient to
pay all amounts to which the Post-Petition Lender is entitled.

(e) Subject to paragraph 4(c) above, if any Event of Default under subparagraphs
4(a)(xvii), (xviii) or (xix) shall occur, except as otherwise expressly provided
herein and in the Post-Petition Financing Order, the Chapter 11 Trustee, on
behalf of the Estate, hereby waives presentment, demand, protest or any notice
(to the maximum extent permitted by applicable law) of any kind in connection
with this Post-Petition Note or any Collateral. The Estate shall also pay
Post-Petition Lender’s costs of collection if any Post-Petition Obligations are
not paid when due, including without limitation court costs, and collection
expenses, and reasonable out-of-pocket attorneys’ fees and other expenses which
Post-Petition Lender may incur or pay in the prosecution or defense of its
rights hereunder, whether in judicial proceedings, including bankruptcy court
and appellate proceedings, or whether out of Court.

5. Security.

(a) To induce the Post-Petition Lender to make the Loans, the Chapter 11
Trustee, on behalf of the Estate, hereby grants to the Post-Petition Lender, as
security for the full and prompt payment when due (whether at stated maturity,
by acceleration or otherwise) of the Post-Petition Obligations, a continuing
first priority lien and security interest (subject only to (1) the Carve-Out,

 

- 11 -



--------------------------------------------------------------------------------

Case 16-10284-KJC    Doc 150-1    Filed 05/25/16    Page 13 of 68

 

(2) Permitted Liens, and (3) the Chime Proceeds disbursed as the Chapter 7
Payment (as defined in the Post-Petition Financing Order); provided that the
Post-Petition Lender shall be granted a continuing first priority lien and
security interest over any and all Chime Proceeds remaining after payment of the
Chapter 7 Payment) in and to all assets of the Debtor and the Estate, including
all of the following presently existing or hereafter acquired property, whether
owned, leased or otherwise possessed, to which the Estate now has or at any time
in the future may acquire any right, title or interest (capitalized terms used
in clause (i) through (xix) shall have the meanings provided for such term in
the Uniform Commercial Code in effect on the date hereof in the State of
Delaware (the “UCC”)):

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all Deposit Accounts, including any monies or other property held therein;

(iv) all Documents;

(v) all Equipment;

(vi) all General Intangibles, including all intellectual property, including any
trademarks or tradenames, and any licenses;

(vii) all Instruments;

(viii) all Inventory;

(ix) all Investment Property;

(x) all Letter of Credit Rights;

(xi) all real property;

(xii) all motor vehicles;

(xiii) all Commercial Tort Claims;

(xiv) all books and records pertaining to the Debtor, its business and any
property described herein;

(xv) all other goods and personal property of the Debtor and/or the Estate,
whether tangible or intangible, wherever located, including money, letters of
credit and all rights of payment or performance under letters of credit;

(xvi) to the extent not otherwise included, all monies and other property of any
kind which is received by the Estate in connection with any refunds with respect
to taxes, assessments and other governmental charges;

(xvii) all insurance claims; and

(xviii) to the extent not otherwise included, all Proceeds of each of the
foregoing and all accessions to, substitutions and replacements for, and rents,
profits and products of, each of the foregoing, and any proceeds of insurance,
indemnity, warranty or guaranty payable to the Estate from time to time with
respect to any of the foregoing.

 

- 12 -



--------------------------------------------------------------------------------

Case 16-10284-KJC    Doc 150-1    Filed 05/25/16    Page 14 of 68

 

(b) The granting clause herein is intended to supplement (not supersede) that
which is provided for in the Post-Petition Financing Order and the Loans and any
other indebtedness or obligations, contingent or absolute (including, without
limitation, the principal thereof, interest thereon, and costs and expenses
owing in connection therewith) which may now or from time to time hereafter be
owing by the Estate to the Post-Petition Lender under the Post-Petition Note
shall be secured as set forth herein, in the Post-Petition Financing Order.

(c) The Post-Petition Financing Order provides for the perfection, maintenance,
protection, and enforcement of the Post-Petition Lender’s security interest in
the Post-Petition Collateral. Upon the request of the Post-Petition Lender, the
Chapter 11 Trustee, on behalf of the Estate, shall deliver to the Post-Petition
Lender those Post-Petition Documents necessary or desirable to perfect the
Post-Petition Lender’s lien, including in letters of credit on which the Debtor
is named as beneficiary and all acceptances issued in connection therewith. The
Chapter 11 Trustee shall take such other reasonable steps as are deemed
necessary or desirable to maintain the Post-Petition Lender’s security interest
in the Collateral.

(d) The Chapter 11 Trustee, on behalf of the Estate, hereby authorizes the
Post-Petition Lender to execute and file financing statements or continuation
statements, and amendments thereto, on the Chapter 11 Trustee’s behalf covering
the Collateral. The Post-Petition Lender may file one or more financing
statements disclosing the Post-Petition Lender’s security interest under this
Post-Petition Note without the signature of the Chapter 11 Trustee appearing
thereon. The Post-Petition Lender shall pay the costs of, or incidental to, any
recording or filing of any financing statements concerning the Post-Petition
Collateral. The Chapter 11 Trustee agrees that a carbon, photographic,
photostatic, or other reproduction of this Post-Petition Note or of a financing
statement is sufficient as a financing statement.

(e) Except as otherwise provided for in this Post-Petition Note or in any
Post-Petition Financing Order, or as otherwise contemplated by the terms of the
ESW Bid, until all Post-Petition Obligations have been irrevocable fully
satisfied in cash and the Post-Petition Lender shall have no further obligation
to make any Loans hereunder, the Post-Petition Lender’s security interest in the
Post-Petition Collateral, and all proceeds and products thereof, shall continue
in full force and effect.

(f) Notwithstanding the preceding paragraphs, or any failure on the part of the
Chapter 11 Trustee to take any of the actions set forth therein, the liens and
security interests granted herein shall be deemed valid, enforceable and
perfected by entry of the final Post-Petition Financing Order. No financing
statement, notice of lien, mortgage, deed of trust or similar instrument in any
jurisdiction or filing office need be filed or any other action taken in order
to validate and perfect the liens and security interests granted by or pursuant
to this Post-Petition Note and the Post-Petition Financing Order.

(g) Except as specifically provided for in the Post-Petition Financing Order
with respect to the Permitted Liens, the priority of the Post-Petition Lender’s
liens on the Post-Petition Collateral shall be senior to all liens existing as
of the Petition Date, and for so long as any Post-Petition Obligations shall be
outstanding.

 

- 13 -



--------------------------------------------------------------------------------

Case 16-10284-KJC    Doc 150-1    Filed 05/25/16    Page 15 of 68

 

(h) Upon entry of, subject to and in accordance with the Post-Petition Financing
Order, the Post-Petition Obligations of the Estate hereunder and under the other
Post-Petition Documents and the Post-Petition Financing Order, shall at all
times constitute allowed superpriority claims pursuant to section 364(c)(1) of
the Bankruptcy Code.

(i) It is expressly agreed by the Chapter 11 Trustee, on behalf of the Estate,
that, anything herein to the contrary notwithstanding, the Estate shall remain
liable under its post-petition contractual obligations to observe and perform
all the conditions and obligations to be observed and performed by it
thereunder, and the Post-Petition Lender shall not have any obligation or
liability under any contractual obligations by reason of or arising out of this
Post-Petition Note unless otherwise agreed to in writing by the Post-Petition
Lender, and the Post-Petition Lender shall not be required or obligated in any
manner to perform or fulfill any of the obligations of the Estate under or
pursuant to any contractual obligations, or to make any payment, or to make any
inquiry as to the nature or the sufficiency of any payment received by it or the
sufficiency of any performance by any party under any contractual obligations,
or to present or file any claim, or to take any action to collect or enforce any
performance or the payment of any amounts which may have been assigned to it or
to which it may be entitled at any time or times.

(j) The Chapter 11 Trustee hereby appoints Post-Petition Lender, or any other
person whom Post-Petition Lender may designate, as the Chapter 11
Trustee’s attorney-in-fact (such appointment being coupled with an interest and
being irrevocable until Post-Petition Lender’s liens and claims shall have been
satisfied), at any time after (a) the occurrence of an Event of Default
specified in subparagraphs 4(a)(xvii), (xviii) or (xix), above, (b) the
expiration of the Default Notice Period, or (c) termination of the automatic
stay (x) to do any act which Chapter 11 Trustee is obligated to do hereunder, or
(y) to exercise any of the rights and remedies available under the UCC or other
applicable law to a secured party with a lien having the same priority as the
Post-Petition Lender’s lien on the Collateral (and all acts of such attorney in
fact or designee taken pursuant to this section are hereby ratified and approved
by the Chapter 11 Trustee, on behalf of the Estate, and said attorney or
designee shall not be liable for any acts or omissions nor for any error of
judgment or mistake of fact or law, except for gross negligence or willful
misconduct); provided, however, that Lender shall provide prior or
contemporaneous telephonic and electronic notice to the Chapter 11 Trustee and
any creditor entitled to notice with respect to any affected Post-Petition
Collateral of the exercise of any or all of the stated rights and powers.

6. Indemnification.

(a) The Chapter 11 Trustee, on behalf of the Estate, shall indemnify and hold
harmless the Post-Petition Lender and its respective affiliates, and each such
person’s respective officers, directors, employees, attorneys, agents and
representatives (each, an “Indemnified Person”), from and against any and all
suits, actions, proceedings, claims, damages, losses, liabilities and expenses
(including reasonable attorneys’ fees and disbursements and other costs of
investigation or defense, including those incurred upon any appeal) that may be
instituted or asserted against or incurred by any such Indemnified Person as the
result of the Post-Petition Obligations, Post-Petition Liens, and credit having
been extended, suspended or terminated under this Post-Petition Note and the
other Post-Petition Documents and the administration or encumbrance of such
credit, and in connection with or arising out of the transactions contemplated
hereunder and thereunder and any actions or failures to act in connection
therewith, including any and all legal costs and expenses arising out of or
incurred in connection

 

- 14 -



--------------------------------------------------------------------------------

Case 16-10284-KJC    Doc 150-1    Filed 05/25/16    Page 16 of 68

 

with disputes between or among any parties to any of the Post-Petition Documents
(collectively, “Indemnified Liabilities”); provided that Chapter 11 Trustee, on
behalf of the Estate, shall not be liable for any indemnification to an
Indemnified Person to the extent that any such suit, action, proceeding, claim,
damage, loss, liability or expense results from that Indemnified Person’s gross
negligence or willful misconduct as determined by a court of competent
jurisdiction. No Indemnified Person shall be responsible or liable to any other
party to the Post-Petition Documents, any successor, assignee or third-party
beneficiary of such person or any other person asserting claims derivatively
through such party, for indirect, punitive, exemplary or consequential damages
which may be alleged as a result of the Post-Petition Obligations and credit
having been extended, suspended or terminated under any Post-Petition Document
or as a result of any other transaction contemplated hereunder or thereunder. So
long as a confirmation order confirming the ESW Plan, or the Supplemental Sale
Order (as defined in the Bid Approval Order) provide for Estate releases of the
Indemnified Persons, reasonably satisfactory to ESW, the Indemnified Liabilities
shall be Post-Petition Obligations and shall be treated in the same manner as
all other Post-Petition Obligations under this Note and the Post-Petition
Financing Order.

7. Payment under Plan of Reorganization.

(a) As detailed in the ESW Bid and the Bid Approval Order, upon consummation of
the ESW Plan, all Post-Petition Obligations shall either be (a) converted to
equity of the reorganized debtor, or (b) paid by the Plan Sponsor (as defined in
the ESW Bid) by an increase in the Consideration. In the event that the ESW Plan
is consummated, in no event will the Post-Petition Obligations be paid from the
amounts owed to the Debtor’s estate under the ESW Bid, and the liens and
superpriority claims granted hereby and by the Post-Petition Financing Order
shall be waived and released.

8. Miscellaneous.

(a) Subject to paragraph 4(c) above, if any Event of Default under subparagraphs
4(a)(xvii), (xviii) or (xix) shall occur, the Chapter 11 Trustee, on behalf of
the Estate, hereby waives presentment, demand (except as expressly required
herein), notice, protest and all other demands or notices in connection with the
deliver, acceptance, performance, default or enforcement of this Note. No course
of action or delay or omission of Post-Petition Lender in exercising any right
or remedy hereunder or under any other agreement or undertaking securing or
related hereto shall constitute or be deemed to be a waiver of any such right or
remedy, and a waiver on the one occasion shall not operate as a bar to or waiver
of any such right or remedy on any future occasion. The rights and remedies of
Post-Petition Lender as provided herein shall be cumulative and concurrent and
may be pursued singularly, successively or together at the sole discretion of
Post-Petition Lender, and may be exercised as often as occasion therefor shall
occur, and the failure to exercise any such right or remedy shall in no event be
construed as a waiver or release of the same.

(b) Subject to and limited by the Post-Petition Financing Order, the Chapter 11
Trustee, on behalf of the Estate, agrees to pay or reimburse the Post-Petition
Lender for all of its costs and expenses incurred in connection with the
collection or enforcement of or preservation of any rights under this
Post-Petition Note, including, without limitation, the fees and disbursements of
counsel for the Post-Petition Lender, including attorneys’ fees out of court, in
trial, on appeal, in bankruptcy proceedings, or otherwise.

 

- 15 -



--------------------------------------------------------------------------------

Case 16-10284-KJC    Doc 150-1    Filed 05/25/16    Page 17 of 68

 

(c) This Post-Petition Note shall be binding upon and inure to the benefit of
the Trustee, the Estate and Post-Petition Lender and their respective
administrators, personal representatives, legal representatives, heirs,
successors and assigns, except that the Chapter 11 Trustee, on behalf of the
Estate, shall not assign or transfer any of its rights and/or obligations
hereunder, and any such assignment or transfer purported to be made by Chapter
11 Trustee shall be null and void. Post-Petition Lender may at any time transfer
or assign (or grant a participation in) any or all of its rights and/or
obligations hereunder without the consent of the Chapter 11 Trustee. If and to
the extent applicable, such assignee must reasonably assure the Chapter 11
Trustee that it can perform under the ESW Bid, and this Post-Petition Note.

(d) If any provision of this Post-Petition Note is invalid, illegal, or
unenforceable, the balance of this Post-Petition Note shall remain in effect,
and if any provision is inapplicable to any person or circumstance, it shall
nevertheless remain applicable to all other persons and circumstances.

(e) This Post-Petition Note is subject to the ESW Bid and the Bid Approval
Order.

(f) This Post-Petition Note shall be governed by and construed in all respects
under the laws of the State of Delaware, without reference to its conflict of
laws rules or principles. Each of the parties submits to the exclusive
jurisdiction of the Bankruptcy Court for the District of Delaware or (if
the Bankruptcy Court lacks or declines jurisdiction) any state or federal court
sitting in the State of Delaware, in any action or proceeding arising out of or
relating to this Note, and each party agrees that all claims in respect of the
action or proceeding may be heard and determined in any such court and agrees
not to bring any action or proceeding arising out of or relating to this Note in
any other court. Each of the parties waives any defense of inconvenient forum to
the maintenance of any action or proceeding so brought and waives any bond,
surety or other security that might be required of any other party with respect
thereto. Each party agrees that service of summons and complaint or any other
process that might be served in any action or proceeding may be made on such
party by sending or delivering a copy of the process to the party to be served
at the address of the party and in the manner provided for the giving of notices
in Section 8(h). Each party agrees that a final, non-appealable judgment in any
action or proceeding so brought shall be conclusive and may be enforced by suit
on the judgment or in any other manner provided by law.

(g) THE POST-PETITION LENDER AND THE CHAPTER 11 TRUSTEE HEREBY KNOWINGLY
VOLUNTARILY, INTENTIONALLY WAIVE THE RIGHT EACH MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED HEREIN, OR ARISING OUT OF UNDER OR IN CONNECTION
WITH THIS POST-PETITION NOTE.

(h) The Chapter 11 Trustee, at the expense of the Estate, which shall be
provided for in the Budget, shall take any lawful actions and execute, deliver,
file and register any documents which Post-Petition Lender may in its discretion
reasonably necessary or appropriate in order to further the purposes of this
Post-Petition Note.

(i) Notices hereunder should be sent to:

If to the Post-Petition Lender:

Haynes and Boone, LLP

1221 McKinney Street, Suite 2100

Houston, Texas 77010

Attention: Charles A. Beckham, Jr.

Email: charles.beckham@haynesboone.com

Fax: 713-236-5638

 

- 16 -



--------------------------------------------------------------------------------

Case 16-10284-KJC    Doc 150-1    Filed 05/25/16    Page 18 of 68

 

and

Haynes and Boone, LLP

30 Rockefeller Plaza, 26th Floor

New York, NY 10112

Attention: Trevor R. Hoffmann

Email: trevor.hoffmann@haynesboone.com

Fax: 212-884-9558

If to Chapter 11 Trustee:

David W. Carickhoff

300 Delaware Avenue, Suite 1100

Wilmington, DE 19801

Email: Dcarickhoff@acherlaw.com

Additional copy to:

Archer & Greiner, P.C.

300 Delaware Avenue, Suite 1100

Wilmington, DE 19801

Attention: Alan M. Root

Email: aroot@acherlaw.com

or to such other address as any party hereto shall notify the other parties
hereto (as provided above) from time to time.

[Signature page is next page]

 

- 17 -



--------------------------------------------------------------------------------

Case 16-10284-KJC    Doc 150-1    Filed 05/25/16    Page 19 of 68

 

IN WITNESS WHEREOF, the Chapter 11 Trustee has executed this Post-Petition Note
as of the date first written above.

 

BORROWER Wave Systems Corp. David W. Carickhoff, solely in his capacity as
Chapter 11 Trustee of Wave Systems Corp. and solely on behalf of the estate
thereof